Exhibit 10.2
      
      
      
      
      
INTERCONTINENTALEXCHANGE, INC.
2009 OMNIBUS INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



                              Page   ARTICLE I     GENERAL     1     1.1    
Purpose
    1     1.2    
Definitions of Certain Terms
    1     1.3    
Administration
    4     1.4    
Persons Eligible for Awards
    6     1.5    
Types of Awards under Plan
    6     1.6    
Shares of Common Stock Available for Awards
    7   ARTICLE II     AWARDS UNDER THE PLAN     7     2.1    
Agreements Evidencing Awards
    7     2.2    
No Rights as a Stockholder
    8     2.3    
Options
    8     2.4    
Stock Appreciation Rights
    9     2.5    
Restricted Shares
    10     2.6    
Restricted Stock Units
    11     2.7    
Dividend Equivalent Rights
    11     2.8    
Other Stock-Based Awards
    12     2.9    
Individual Limitation on Awards
    12   ARTICLE III     MISCELLANEOUS     12     3.1    
Amendment of the Plan
    12     3.2    
Tax Withholding
    13     3.3    
Required Consents and Legends
    13     3.4    
Right of Offset
    14     3.5    
Nonassignability; No Hedging
    14     3.6    
Change in Control
    14     3.7    
Right of Discharge Reserved
    15     3.8    
Nature of Payments
    15     3.9    
Non-Uniform Determinations
    16     3.10    
Other Payments or Awards
    16     3.11    
Plan Headings
    16     3.12    
Termination of Plan
    16     3.13    
Section 409A
    17     3.14    
Governing Law
    17     3.15    
Choice of Forum
    17     3.16    
Severability; Entire Agreement
    18     3.17    
Waiver of Claims
    18     3.18    
No Third Party Beneficiaries
    19     3.19    
Successors and Assigns of ICE
    19     3.20    
Waiver of Jury Trial
    19     3.21    
Date of Adoption, Approval of Stockholders and Effective Date
    19  

 



--------------------------------------------------------------------------------



 



INTERCONTINENTALEXCHANGE, INC.
2009 OMNIBUS INCENTIVE PLAN
ARTICLE I
GENERAL

1.1   Purpose

     The purpose of the IntercontinentalExchange, Inc. 2009 Omnibus Incentive
Plan is to attract, retain and motivate officers, directors and key employees
(including prospective employees), consultants and others who may perform
services for the Company (as hereinafter defined), to compensate them for their
contributions to the long-term growth and profits of the Company and to
encourage them to acquire a proprietary interest in the success of the Company.
     This 2009 Omnibus Incentive Plan replaces the Company’s 2005 Equity
Incentive Plan, the Company’s 2004 Restricted Stock Plan, the Company’s 2000
Stock Option Plan and the Creditex 1999 Stock Option/Stock Incentive (together,
the “Prior Plans”), each as amended to the Effective Date (as hereinafter
defined), for Awards (as hereinafter defined) granted on or after the Effective
Date. Awards may not be granted under the Prior Plans beginning on the Effective
Date, but this 2009 Omnibus Incentive Plan will not affect the terms or
conditions of any stock option grants under the Prior Plans before the Effective
Date.

1.2   Definitions of Certain Terms

     For purposes of this 2009 Omnibus Incentive Plan, the following terms have
the meanings set forth below:
     1.2.1 “Award” means an award made pursuant to the Plan.
     1.2.2 “Award Agreement” means the written document by which each Award is
evidenced, and which may, but need not be (as determined by the Committee)
executed or acknowledged by a Grantee as a condition to receiving an Award or
the benefits under an Award, and which sets forth the terms and provisions
applicable to Awards granted under the Plan to such Grantee. Any reference
herein to an agreement in writing will be deemed to include an electronic
writing to the extent permitted by applicable law.
     1.2.3 “Board” means the Board of Directors of ICE.
     1.2.4 “Certificate” means a stock certificate (or other appropriate
document or evidence of ownership) representing shares of Common Stock.
     1.2.5 “Change in Control” means the happening of any of the following:
     (a) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of
the 1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities representing 30% or
more of the combined voting power of the then outstanding securities of ICE
eligible to vote for the election of the members of ICE’s Board (the “Company
Voting Securities” unless, (1) such person

 



--------------------------------------------------------------------------------



 



is ICE or any subsidiary of ICE, (2) such person is an employee benefit plan (or
a trust which is a part of such a plan) which provides benefits exclusively to,
or on behalf of, employees or former employees of ICE or a subsidiary of ICE,
(3) such person is the Grantee, an entity controlled by the Grantee or a group
which includes the Grantee or (4) such person acquired such securities in a
Non-Qualifying Transaction (as defined in 1.2.5(c));
     (b) any dissolution or liquidation of ICE or any sale or the disposition of
50% or more of the assets or business of ICE, or
     (c) the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving ICE unless (1) the
persons who were the beneficial owners of the outstanding securities eligible to
vote for the election of the members of ICE’s Board immediately before the
consummation of such transaction hold more than 60% of the voting power of the
securities eligible to vote for the members of the board of directors of the
successor or survivor corporation in such transaction immediately following the
consummation of such transaction and (2) the number of the securities of such
successor or survivor corporation representing the voting power described in
1.2.5(c)(1) held by the persons described in 1.2.5(c)(1) immediately following
the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned the outstanding securities eligible to vote for the election of the
members of ICE’s Board immediately before the consummation of such transaction,
provided (3) the percentage described in 1.2.5(c)(1) of the securities of the
successor or survivor corporation and the number described in 1.2.5(c)(2) of the
securities of the successor or survivor corporation shall be determined
exclusively by reference to the securities of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of ICE by the persons described in 1.2.5(c)(1) immediately before the
consummation of such transaction (any transaction which satisfies all of the
criteria specified in (1), (2) and (3) above shall be deemed to be a
“Non-Qualifying Transaction”).
     1.2.6 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the applicable rulings and regulations
thereunder.
     1.2.7 “Committee” has the meaning set forth in Section 1.3.1.
     1.2.8 “Common Stock” means the common stock of the Company, par value $0.01
per share, and any other securities or property issued in exchange therefor or
in lieu thereof pursuant to Section 1.6.3.
     1.2.9 “Company” means IntercontinentalExchange, Inc. and its consolidated
subsidiaries.
     1.2.10 “Consent” has the meaning set forth in Section 3.3.2.
     1.2.11 “Consultant” means any individual, corporation, partnership, limited
liability company or other entity that provides bona fide consulting or advisory
services to the Company pursuant to a written agreement.

-2-



--------------------------------------------------------------------------------



 



     1.2.12 “Covered Person” has the meaning set forth in Section 1.3.4.
     1.2.13 “Director” means a member of the Board or a member of the board of
directors of a consolidated subsidiary of ICE.
     1.2.14 “Effective Date” means May 14, 2009, or such other date when the
Plan is approved by the stockholders of ICE.
     1.2.15 “Employee” means a regular, active employee and a prospective
employee of the Company.
     1.2.16 “Employment” means a Grantee’s performance of services for the
Company, as determined by the Committee. The terms “employ” and “employed” will
have their correlative meanings. The Committee in its sole discretion may
determine (a) whether and when a Grantee’s leave of absence results in a
termination of Employment, (b) whether and when a change in a Grantee’s
association with the Company results in a termination of Employment and (c) the
impact, if any, of any such leave of absence or change in association on
outstanding Awards. Unless expressly provided otherwise, any references in the
Plan or any Award Agreement to a Grantee’s Employment being terminated will
include both voluntary and involuntary terminations. Notwithstanding the
foregoing, with respect to any Award subject to Section 409A of the Code (and
not exempt therefrom), a termination of Employment occurs when a Grantee
experiences a “separation from service” (as such term is defined under
Section 409A of the Code).
     1.2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto, and the applicable rules and
regulations thereunder.
     1.2.18 “Fair Market Value” means, with respect to a share of Common Stock,
the closing price reported for the Common Stock on the applicable date as
reported on the New York Stock Exchange or, if not so reported, as determined in
accordance with a valuation methodology approved by the Committee, unless
determined as otherwise specified herein. For purposes of the grant of any
Award, the applicable date will be the trading day on which the Award is granted
or, if the date the Award is granted is not a trading day, the trading day
immediately prior to the date the Award is granted. For purposes of the exercise
of any Award, the applicable date is the date a notice of exercise is received
by the Company or, if such date is not a trading day, the trading day
immediately following the date a notice of exercise is received by the Company.
     1.2.19 “Grantee” means an Employee, Director or Consultant who receives an
Award.
     1.2.20 “Incentive Stock Option” means a stock option to purchase shares of
Common Stock that is intended to be an “incentive stock option” within the
meaning of Sections 421 and 422 of the Code, as now constituted or subsequently
amended, or pursuant to a successor provision of the Code, and which is
designated as an Incentive Stock Option in the applicable Award Agreement.
     1.2.21 “ICE” means IntercontinentalExchange, Inc. or a successor entity
contemplated by Section 3.6.

-3-



--------------------------------------------------------------------------------



 



     1.2.22 “Performance Goals” means the goals determined by the Committee, in
its discretion, to be applicable to a Grantee with respect to an Award. As
determined by the Committee, the Performance Goals applicable to an Award may
provide for a targeted level or levels of achievement using certain Company or
individual performance measures. The Performance Goals may differ from Grantee
to Grantee and from Award to Award. Any criteria used may be measured in
absolute terms or relative to comparative companies. Such Performance Goals may
include, but are not limited to, earnings; earnings per share; earnings before
interest, taxes, depreciation and amortization; revenue; profits; profit growth;
profit-related return ratios; cost management; dividend payout ratios; market
share; economic value added; cash flow; total shareholder return, or other
measures of performance selected by the Committee. The Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or the financial
statements of the Company, or in response to changes in Applicable Laws, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
     1.2.23 “Plan” means this 2009 Omnibus Incentive Plan, as amended from time
to time.
     1.2.24 “Plan Action” will have the meaning set forth in Section 3.3.1.
     1.2.25 “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.
     1.2.26 “Ten Percent Stockholder” means a person owning stock possessing
more than 10% of the total combined voting power of all classes of stock of ICE
and of any subsidiary corporation of ICE.

1.3   Administration

     1.3.1 The Compensation Committee of the Board (as constituted from time to
time, and including any successor committee, the “Committee”) will administer
the Plan. In particular, the Committee will have the authority in its sole
discretion to:
     (a) exercise all of the powers granted to it under the Plan;
     (b) construe, interpret and implement the Plan and all Award Agreements;
     (c) prescribe, amend and rescind rules and regulations relating to the
Plan, including rules governing the Committee’s own operations;
     (d) make all determinations necessary or advisable in administering the
Plan;
     (e) correct any defect, supply any omission and reconcile any inconsistency
in the Plan;

-4-



--------------------------------------------------------------------------------



 



     (f) amend the Plan to reflect changes in applicable law but, subject to
Section 1.6.3 or as otherwise specifically provided herein, no such amendment
shall adversely impair the rights of the Grantee of any Award without the
holder’s consent;
     (g) grant Awards and determine who will receive Awards, when such Awards
will be granted and the terms of such Awards, including setting forth provisions
with regard to the effect of a termination of Employment on such Awards;
     (h) amend any outstanding Award Agreement in any respect, but, subject to
Section 1.6.3 or as otherwise specifically provided herein, no such amendment
shall adversely impair the rights of the Grantee of any Award without the
holder’s consent, including, without limitation, to (1) accelerate the time or
times at which the Award becomes vested, unrestricted or may be exercised (and,
in connection with such acceleration, the Committee may provide that any shares
of Common Stock acquired pursuant to such Award will be restricted shares, which
are subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Grantee’s underlying Award), (2) accelerate the time or times at
which shares of Common Stock are delivered under the Award (and, without
limitation on the Committee’s rights, in connection with such acceleration, the
Committee may provide that any shares of Common Stock delivered pursuant to such
Award will be restricted shares, which are subject to vesting, transfer,
forfeiture or repayment provisions similar to those in the Grantee’s underlying
Award), (3) waive or amend any goals, restrictions or conditions set forth in
such Award Agreement, or impose new goals, restrictions and conditions or (4)
reflect a change in the Grantee’s circumstances (e.g., a change to part-time
employment status or a change in position, duties or responsibilities); and
     (i) determine at any time whether, to what extent and under what
circumstances and method or methods (1) Awards may be (A) settled in cash,
shares of Common Stock, other securities, other Awards or other property (in
which event, the Committee may specify what other effects such settlement will
have on the Grantee’s Award, including the effect on any repayment provisions
under the Plan or Award Agreement), (B) exercised or (C) canceled, forfeited or
suspended, (2) shares of Common Stock, other securities, other Awards or other
property and other amounts payable with respect to an Award may be deferred
either automatically or at the election of the Grantee thereof or of the
Committee, (3) to the extent permitted under applicable law, loans (whether or
not secured by Common Stock) may be extended by the Company with respect to any
Awards, (4) Awards may be settled by ICE, any of its subsidiaries or affiliates
or any of its or their designees and (5) the exercise price for any stock option
(other than an Incentive Stock Option, unless the Committee determines that such
a stock option will no longer constitute an Incentive Stock Option) or stock
appreciation right may be reset.
     1.3.2 Actions of the Committee may be taken by the vote of a majority of
its members present at a meeting (which may be held telephonically). Any action
may be taken by a written instrument signed by a majority of the Committee
members, and action so taken will be fully as effective as if it had been taken
by a vote at a meeting. The determination of the Committee on all matters
relating to the Plan or any Award Agreement will be final, binding and
conclusive.

-5-



--------------------------------------------------------------------------------



 



The Committee may allocate among its members and delegate to any person who is
not a member of the Committee or to any administrative group within the Company,
any of its powers, responsibilities or duties. In delegating its authority, the
Committee will consider the extent to which any delegation may cause Awards to
fail to be deductible under Section 162(m) of the Code or to fail to meet the
requirements of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act.
     1.3.3 Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan. In any such case, the Board will have all of the authority
and responsibility granted to the Committee herein.
     1.3.4 No Director or Employee (each such person, a “Covered Person”) will
have any liability to any person (including any Grantee) for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award. Each Covered Person will be indemnified and held harmless by
ICE against and from (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan or any Award
Agreement, in each case, in good faith and (b) any and all amounts paid by such
Covered Person, with ICE’s approval, in settlement thereof, or paid by such
Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person, provided that ICE will have the right,
at its own expense, to assume and defend any such action, suit or proceeding
and, once ICE gives notice of its intent to assume the defense, ICE will have
sole control over such defense with counsel of ICE’s choice. The foregoing right
of indemnification will not be available to a Covered Person to the extent that
a court of competent jurisdiction in a final judgment or other final
adjudication, in either case, not subject to further appeal, determines that the
acts or omissions of such Covered Person giving rise to the indemnification
claim resulted from such Covered Person’s bad faith, fraud or willful
misconduct. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
ICE’s Restated Certificate of Incorporation or Amended and Restated Bylaws, as a
matter of law, or otherwise, or any other power that ICE may have to indemnify
such persons or hold them harmless.

1.4   Persons Eligible for Awards

     Awards under the Plan may be made to Employees, Directors and Consultants.

1.5   Types of Awards under Plan

     Awards may be made under the Plan in the form of any of the following, in
each case in respect of Common Stock: (a) stock options, (b) stock appreciation
rights, (c) restricted shares, (d) restricted stock units, (e) dividend
equivalent rights and (f) other equity-based or equity-related Awards (including
performance awards) that the Committee determines to be consistent with the
purposes of the Plan and the interests of the Company.

-6-



--------------------------------------------------------------------------------



 



1.6   Shares of Common Stock Available for Awards

     1.6.1 Common Stock Subject to the Plan. Subject to the other provisions of
this Section 1.6, the total number of shares of Common Stock that may be granted
under the Plan is 3,700,000. Such shares of Common Stock may, in the discretion
of the Committee, be either authorized but unissued shares or shares previously
issued and reacquired by ICE. Shares of Common Stock issued in connection with
awards that are assumed, converted or substituted as a result of the Company’s
acquisition of another company (including by way of merger, combination or
similar transaction) will not count against the number of shares that may be
issued under the Plan.
     1.6.2 Replacement of Shares. If any Award is forfeited, expires, terminates
or otherwise lapses, in whole or in part, without the delivery of Common Stock,
then the shares of Common Stock covered by such forfeited, expired, terminated
or lapsed award will again be available for grant under the Plan. For the
avoidance of doubt, the following will not again become available for issuance
under the Plan: (A) any shares of Common Stock withheld in respect of taxes,
(B) any shares tendered or withheld to pay the exercise price of stock options,
(C) any shares repurchased by the Company from the optionee with the proceeds
from the exercise of stock options and (D) any shares subject to stock
appreciation rights but not issued on exercise as a result of the operation of
Section 2.4.4.
     1.6.3 Adjustments. The Committee will adjust the number of shares of Common
Stock authorized pursuant to Section 1.6.1, adjust the individual Grantee
limitations set forth in Sections 2.3.1 and 2.4.1 and 2.9 and adjust the terms
of any outstanding Awards (including, without limitation, the number of shares
of Common Stock covered by each outstanding Award, the type of property to which
the Award relates and the exercise or strike price of any Award), in such manner
as it deems appropriate (including, without limitation, by payment of cash) to
prevent the enlargement or dilution of rights, or otherwise as it deems
appropriate, for any increase or decrease in the number of issued shares of
Common Stock (or issuance of shares of stock other than shares of Common Stock)
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spinoff, splitup, combination, reclassification or exchange of shares
of Common Stock, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of ICE, including any extraordinary dividend or extraordinary
distribution. After any adjustment made pursuant to this Section 1.6.3, the
number of shares of Common Stock subject to each outstanding Award will be
rounded down to the nearest whole number.
ARTICLE II
AWARDS UNDER THE PLAN

2.1   Agreements Evidencing Awards

     Each Award granted under the Plan will be evidenced by an Award Agreement
that will contain such provisions and conditions as the Committee deems
appropriate. Unless otherwise provided herein, the Committee may grant Awards in
tandem with or in substitution for any other Award or Awards granted under the
Plan or any award granted under any other plan of ICE. By accepting an Award
pursuant to the Plan, a Grantee thereby agrees that the Award will be subject to
all of the terms and provisions of the Plan and the applicable Award Agreement.

-7-



--------------------------------------------------------------------------------



 



2.2   No Rights as a Stockholder

     No Grantee (or other person having rights pursuant to an Award) will have
any of the rights of a stockholder of ICE with respect to shares of Common Stock
subject to an Award until the delivery of such shares. Except as otherwise
provided in Section 1.6.3, no adjustments will be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, Common Stock, other securities or other property) for which the record
date is before the date the Certificates for the shares are delivered.

2.3   Options

     2.3.1 Grant. Stock options may be granted to eligible recipients in such
number and at such times during the term of the Plan as the Committee may
determine; provided, however, that the maximum number of shares of Common Stock
as to which stock options may be granted under the Plan to any one individual in
any one fiscal year may not exceed 1,000,000 shares (as adjusted pursuant to the
provisions of Section 1.6.3).
     2.3.2 Incentive Stock Options. At the time of grant, the Committee will
determine (a) whether all or any part of a stock option granted to an eligible
Employee will be an Incentive Stock Option and (b) the number of shares subject
to such Incentive Stock Option; provided, however, that (1) the aggregate Fair
Market Value (determined as of the time the option is granted) of the stock with
respect to which Incentive Stock Options are exercisable for the first time by
an eligible Employee during any calendar year (under all such plans of ICE and
of any subsidiary corporation of ICE) will not exceed $100,000 and (2) no
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by the Company in connection with a transaction to which Section
424(a) of the Code applies) may be granted to a person who is not eligible to
receive an Incentive Stock Option under the Code. The form of any stock option
which is entirely or in part an Incentive Stock Option will clearly indicate
that such stock option is an Incentive Stock Option or, if applicable, the
number of shares subject to the Incentive Stock Option.
     2.3.3 Exercise Price. The exercise price per share with respect to each
stock option will be determined by the Committee but will not be less than the
Fair Market Value of the Common Stock (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110% of the Fair Market Value).
     2.3.4 Term of Stock Option. In no event will any stock option be
exercisable after the expiration of ten years (or, in the case of an Incentive
Stock Option granted to a Ten Percent Stockholder, five years) from the date on
which the stock option is granted.
     2.3.5 Exercise of Stock Option and Payment for Shares. A stock option may
be exercised at such time or times and subject to such terms and conditions as
will be determined by the Committee at the time the stock option is granted and
set forth in the Award Agreement. Subject to any limitations in the applicable
Award Agreement, any shares not acquired pursuant to the exercise of a stock
option on the applicable vesting date may be acquired thereafter at any

-8-



--------------------------------------------------------------------------------



 



time before the final expiration of the stock option. To exercise a stock
option, the Grantee must give written notice to ICE specifying the number of
shares to be acquired and accompanied by payment of the full purchase price
therefor in cash or by certified or official bank check or in another form as
determined by the Company, including: (a) personal check, (b) shares of Common
Stock, based on the Fair Market Value as of the exercise date, of the same class
as those to be granted by exercise of the stock option, (c) any other form of
consideration approved by the Company and permitted by applicable law and
(d) any combination of the foregoing. Any person exercising a stock option will
make such representations and agreements and furnish such information as the
Committee may in its discretion deem necessary or desirable to assure compliance
by ICE, on terms acceptable to ICE, with the provisions of the Securities Act
and any other applicable legal requirements. If a Grantee so requests, shares
acquired pursuant to the exercise of a stock option may be issued in the name of
the Grantee and another jointly with the right of survivorship.
     2.3.6 Repricing. Except as otherwise permitted by Section 1.6.3, reducing
the exercise price of stock options issued and outstanding under the Plan,
including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
the stockholders of ICE.
     2.3.7 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s stock option Award Agreement in
respect of exercised stock options were not satisfied, then the Grantee will be
obligated to pay the Company immediately upon demand therefor, an amount equal
to the excess of the Fair Market Value (determined at the time of exercise) of
the shares of Common Stock that were delivered in respect of such exercised
stock option over the exercise price paid therefor, without reduction for any
shares of Common Stock applied to satisfy withholding tax or other obligations
in respect of such shares.

2.4   Stock Appreciation Rights

     2.4.1 Grant. Stock appreciation rights may be granted to eligible
recipients in such number and at such times during the term of the Plan as the
Committee may determine; provided, however, that the maximum number of shares of
Common Stock as to which stock appreciation rights may be granted under the Plan
to any one individual in any one fiscal year may not exceed 1,000,000 shares (as
adjusted pursuant to the provisions of Section 1.6.3).
     2.4.2 Exercise Price. The exercise price per share with respect to each
stock appreciation right will be determined by the Committee but will not be
less than the Fair Market Value of the Common Stock.
     2.4.3 Term of Stock Appreciation Right. In no event will any stock
appreciation right be exercisable after the expiration of ten years from the
date on which the stock appreciation right is granted.

-9-



--------------------------------------------------------------------------------



 



     2.4.4 Exercise of Stock Appreciation Right and Delivery of Shares. Each
stock appreciation right may be exercised in such installments as may be
determined in the Award Agreement at the time the stock appreciation right is
granted. Subject to any limitations in the applicable Award Agreement, any stock
appreciation rights not exercised on the applicable installment date may be
exercised thereafter at any time before the final expiration of the stock
appreciation right. To exercise a stock appreciation right, the Grantee must
give written notice to ICE specifying the number of stock appreciation rights to
be exercised. Upon exercise of stock appreciation rights, shares of Common Stock
with a Fair Market Value equal to (a) the excess of (1) the Fair Market Value of
the Common Stock on the date of exercise over (2) the exercise price of such
stock appreciation right multiplied by (b) the number of stock appreciation
rights exercised will be delivered to the Grantee. Any person exercising a stock
appreciation right will make such representations and agreements and furnish
such information as the Committee may in its discretion deem necessary or
desirable to assure compliance by ICE, on terms acceptable to ICE, with the
provisions of the Securities Act and any other applicable legal requirements. If
a Grantee so requests, shares purchased may be issued in the name of the Grantee
and another jointly with the right of survivorship.
     2.4.5 Repricing. Except as otherwise permitted by Section 1.6.3, reducing
the exercise price of stock appreciation rights issued and outstanding under the
Plan, including through amendment, cancellation in exchange for the grant of a
substitute Award or repurchase for cash or other consideration (in each case
that has the effect of reducing the exercise price), will require approval of
the stockholders of ICE.
     2.4.6 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s stock appreciation right Award
Agreement in respect of exercised stock appreciation rights were not satisfied,
then the Grantee will be obligated to pay the Company, immediately upon demand
therefor, an amount equal to the excess of the Fair Market Value (determined at
the time of exercise) of the shares of Common Stock subject to the exercised
stock appreciation rights over the exercise price therefor, without reduction
for any amount applied to satisfy withholding tax or other obligations in
respect of such stock appreciation rights.

2.5   Restricted Shares

     2.5.1 Grants. The Committee may grant or offer for sale restricted shares
in such amounts and subject to such terms and conditions as the Committee may
determine. The terms and conditions set forth by the Committee in the applicable
Award Agreement may relate to vesting and nontransferability restrictions that
will lapse upon the achievement of one or more goals related to the completion
of service by the Grantee or the achievement of Performance Goals, as determined
by the Committee at the time of grant. Upon the delivery of such shares, the
Grantee will have the rights of a stockholder with respect to the restricted
shares, subject to any other restrictions and conditions as the Committee may
include in the applicable Award Agreement. In the event that a Certificate is
issued in respect of restricted shares, such Certificate may be registered in
the name of the Grantee but will be held by ICE or its designated agent until
the time the restrictions lapse.
     2.5.2 Right to Vote and Receive Dividends on Restricted Shares. Each
Grantee of an Award of restricted shares will, during the period of restriction,
be the beneficial and record owner of such restricted shares and will have full
voting rights with respect thereto. Unless the

-10-



--------------------------------------------------------------------------------



 



Committee determines otherwise in an Award Agreement, during the period of
restriction, all dividends (whether ordinary or extraordinary and whether paid
in cash, additional shares or other property) or other distributions paid upon
any restricted share will be retained by the Company for the account of the
relevant Grantee. Such dividends or other distributions will revert back to the
Company if for any reason the restricted share upon which such dividends or
other distributions were paid reverts back to the Company. Upon the expiration
of the period of restriction, all such dividends or other distributions made on
such restricted share and retained by the Company will be paid to the relevant
Grantee.
     2.5.3 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s restricted share Award
Agreement in respect of restricted shares which have become vested were not
satisfied, then the Grantee will be obligated to pay the Company, immediately
upon demand therefor, an amount equal to the Fair Market Value (determined at
the time such shares became vested) of such restricted shares, without reduction
for any amount applied to satisfy withholding tax or other obligations in
respect of such restricted shares.

2.6   Restricted Stock Units

     2.6.1 Grant. The Committee may grant Awards of restricted stock units in
such amounts and subject to such terms and conditions as the Committee may
determine. A Grantee of a restricted stock unit will have only the rights of a
general unsecured creditor of ICE until delivery of shares of Common Stock, cash
or other securities or property is made as specified in the applicable Award
Agreement. The terms and conditions set forth by the Committee in the applicable
Award Agreement may relate to vesting and nontransferability restrictions that
will lapse upon the achievement of one or more goals related to the completion
of service by the Grantee or the achievement of Performance Goals, as determined
by the Committee at the time of grant. On the delivery date specified in the
Award Agreement, the Grantee of each restricted stock unit not previously
forfeited or terminated will receive one share of Common Stock, cash or other
securities or property equal in value to a share of Common Stock or a
combination thereof, as specified by the Committee.
     2.6.2 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s restricted stock unit Award
Agreement in respect of the delivery of shares underlying such restricted stock
units were not satisfied, then the Grantee will be obligated to pay the Company,
immediately upon demand therefor, an amount equal to the Fair Market Value
(determined at the time of delivery) of the shares of Common Stock delivered
with respect to such delivery date, without reduction for any shares applied to
satisfy withholding tax or other obligations in respect of such shares of Common
Stock.

2.7   Dividend Equivalent Rights

     The Committee may include in the Award Agreement with respect to any Award
a dividend equivalent right entitling the Grantee to receive amounts equal to
all or any portion of the regular cash dividends that would be paid on the
shares of Common Stock covered by such Award if such shares had been delivered
pursuant to such Award. The Grantee of a dividend equivalent right will have
only the rights of a general unsecured creditor of ICE until payment of

-11-



--------------------------------------------------------------------------------



 



such amounts is made as specified in the applicable Award Agreement. In the
event such a provision is included in an Award Agreement, the Committee will
determine whether such payments will be made in cash, in shares of Common Stock
or in another form, whether they will be conditioned upon the exercise of the
Award to which they relate, the time or times at which they will be made, and
such other terms and conditions as the Committee will deem appropriate.

2.8   Other Stock-Based Awards

     The Committee may grant other types of equity-based or equity-related
Awards (including the grant or offer for sale of unrestricted shares of Common
Stock and the grant of performance based awards) in such amounts and subject to
such terms and conditions as the Committee may determine. The terms and
conditions set forth by the Committee in the applicable Award Agreement may
relate to vesting and nontransferability restrictions that will lapse upon the
achievement of one or more goals related to the completion of service by the
Grantee or the achievement of Performance Goals, as determined by the Committee
at the time of grant. Such Awards may entail the transfer of actual shares of
Common Stock to Award recipients and may include Awards designed to comply with
or take advantage of the applicable local laws of jurisdictions other than the
United States.

2.9   Individual Limitation on Awards

     The maximum number of shares of Common Stock as to which restricted shares,
restricted stock units, dividend equivalent rights and other types of
equity-based or equity- related Awards may be granted under the Plan to any one
individual in any one fiscal year may not exceed 1,000,000 shares (as adjusted
pursuant to the provisions of Section 1.6.3).
ARTICLE III
MISCELLANEOUS

3.1   Amendment of the Plan

     3.1.1 Unless otherwise provided in the Plan or in an Award Agreement, the
Board may from time to time suspend, discontinue, revise or amend the Plan in
any respect whatsoever but, subject to Section 1.6.3 or as otherwise
specifically provided herein, no such amendment shall adversely impair the
rights of the Grantee of any Award without the holder’s consent.
     3.1.2 Unless otherwise determined by the Board, stockholder approval of any
suspension, discontinuance, revision or amendment will be obtained only to the
extent necessary to comply with any applicable laws, regulations or rules of a
securities exchange or self-regulatory agency; provided, however, if and to the
extent the Board determines that it is appropriate for Awards granted under the
Plan to constitute performance-based compensation within the meaning of Section
162(m)(4)(C) of the Code, no amendment that would require stockholder approval
in order for amounts paid pursuant to the Plan to constitute performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code will be
effective without the approval of the stockholders of ICE as required by Section
162(m) of the Code and, if and to the extent the Board determines it is
appropriate for the Plan to comply with the provisions of Section 422 of the
Code, no amendment that would require stockholder approval under Section 422 of
the Code will be effective without the approval of the stockholders of ICE.

-12-



--------------------------------------------------------------------------------



 



3.2   Tax Withholding

     As a condition to the delivery of any shares of Common Stock, cash or other
securities or property pursuant to any Award or the lifting or lapse of
restrictions on any Award, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Company relating to an Award (including, without limitation, FICA tax), (a) the
Company may deduct or withhold (or cause to be deducted or withheld) from any
payment or distribution to a Grantee whether or not pursuant to the Plan
(including shares of Common Stock otherwise deliverable), (b) the Committee will
be entitled to require that the Grantee remit cash to the Company (through
payroll deduction or otherwise) or (c) the Company may enter into any other
suitable arrangements to withhold, in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation.

3.3   Required Consents and Legends

     3.3.1 If the Committee at any time determines that any Consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action a “Plan Action”),
then such Plan Action will not be taken, in whole or in part, unless and until
such Consent will have been effected or obtained to the full satisfaction of the
Committee. The Committee may direct that any Certificate evidencing shares
delivered pursuant to the Plan will bear a legend setting forth such
restrictions on transferability as the Committee may determine to be necessary
or desirable, and may advise the transfer agent to place a stop transfer order
against any legended shares.
     3.3.2 The term “Consent” as used in this Article III with respect to any
Plan Action includes (a) any and all listings, registrations or qualifications
in respect thereof upon any securities exchange or under any federal, state, or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) any and all written agreements and representations by the Grantee
with respect to the disposition of shares, or with respect to any other matter,
which the Committee may deem necessary or desirable in order to comply with the
terms of any such listing, registration or qualification or to obtain an
exemption from the requirement that any such listing, qualification or
registration be made, (c) any and all other consents, clearances and approvals
in respect of a Plan Action by any governmental or other regulatory body or any
stock exchange or self-regulatory agency, (d) any and all consents by the
Grantee to (i) the Company’s supplying to any third party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan, (ii) the Company’s deducting amounts from the Grantee’s wages, or
another arrangement satisfactory to the Committee, to reimburse the Company for
advances made on the Grantee’s behalf to satisfy certain withholding and other
tax obligations in connection with an Award and (iii) the Company’s imposing
sales and transfer procedures and restrictions and hedging restrictions on
shares of Common Stock delivered under the Plan and (e) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Committee. Nothing herein will
require the Company to list, register or qualify the shares of Common Stock on
any securities exchange.

-13-



--------------------------------------------------------------------------------



 



3.4   Right of Offset

     The Company will have the right to offset against its obligation to deliver
shares of Common Stock (or other property or cash) under the Plan or any Award
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, repayment obligations under
any Awards, or amounts repayable to the Company pursuant to tax equalization,
housing, automobile or other employee programs) that the Grantee then owes to
the Company and any amounts the Committee otherwise deems appropriate pursuant
to any tax equalization policy or agreement. Notwithstanding the foregoing, if
an Award provides for the deferral of compensation within the meaning of
Section 409A of the Code, the Committee will have no right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement if such offset could subject the Grantee to the
additional tax imposed under Section 409A in respect of an outstanding Award.

3.5   Nonassignability; No Hedging

     Unless otherwise provided in an Award Agreement, no Award (or any rights
and obligations thereunder) granted to any person under the Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated or otherwise disposed of
or hedged, in any manner (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily and whether by operation of
law or otherwise, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) will be exercisable during the
life of the Grantee only by the Grantee or the Grantee’s legal representative.
Notwithstanding the foregoing, the Committee may permit, under such terms and
conditions that it deems appropriate in its sole discretion, a Grantee to
transfer any Award to any person or entity that the Committee so determines. Any
sale, exchange, transfer, assignment, pledge, hypothecation, or other
disposition in violation of the provisions of this Section 3.5 will be null and
void and any Award which is hedged in any manner will immediately be forfeited.
All of the terms and conditions of the Plan and the Award Agreements will be
binding upon any permitted successors and assigns.

3.6   Change in Control

     3.6.1 At the time of a Change in Control, the surviving, continuing,
successor or purchasing corporation or parent corporation thereof, as the case
may be (the “Acquiror”), may either assume ICE’s rights and obligations with
respect to outstanding Awards or substitute for outstanding Awards substantially
equivalent Awards for the Acquiror’s stock. If the Acquiror is the same
corporate entity as ICE, or its successor by merger, a reaffirmation of the
Award shall be treated as an assumption, and a failure to reaffirm shall be
treated as a failure to assume. Any assumption or substitution of an option or
stock appreciation rights shall be designed to meet the requirements of
Section 424 of the Code.
     3.6.2 Unless otherwise determined by the Committee, if the Acquiror does
not assume or substitute for outstanding Awards in connection with a Change in
Control, Grantee’s outstanding stock options and stock appreciation rights shall
become fully vested and exercisable as of the date twenty (20) days before the
Effective Date of the Change in Control. The Committee shall notify the Grantee
in writing or electronically that the stock option or stock

-14-



--------------------------------------------------------------------------------



 



appreciation rights shall be exercisable. Unless otherwise determined by the
Committee, if the Acquiror does not assume or substitute for a Grantee’s
outstanding restricted shares, restricted stock units or other equity-based
awards in connection with a Change in Control, the Grantee’s outstanding
restricted shares, restricted stock units and other equity-based awards shall
become fully vested as of the Effective Date of the Change in Control, provided
that any outstanding performance-based Awards shall be deemed earned at the
target level (or if no target level is specified, the maximum level) with
respect to all open performance periods. The vesting and exercise of any Awards
that was permissible solely by reason of a Change in Control shall be
conditioned upon consummation of the Change in Control.
     3.6.3 The Award agreements may provide for additional rules applicable to
awards.
     3.6.4 In the event of a Change in Control, a Grantee’s Award shall be
treated, to the extent determined by the Committee to be permitted under
Section 409A of the Code, in accordance with one of the following methods as
determined by the Committee in its sole discretion: (i) cancel such awards for
fair value (as determined in the sole discretion of the Committee) which, in the
case of stock options and stock appreciation rights, may equal the excess, if
any, of the value of the consideration to be paid in the Change in Control
transaction to holders of the same number of shares of Common Stock subject to
such stock options or stock appreciation rights over the aggregate exercise
price of such stock options or stock appreciation rights, as the case may be;
(ii) provide for the issuance of substitute awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted under the Plan, as determined by the Committee in its sole discretion;
or (iii) provide that for a period of at least 20 days prior to the Change in
Control, any stock options or stock appreciation rights will be exercisable as
to all shares of Common Stock subject thereto (but any such exercise will be
contingent upon and subject to the occurrence of the Change in Control and if
the Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the exercise will be null and void) and
that any stock options or stock appreciation rights not exercised prior to the
consummation of the Change in Control will terminate and be of no further force
and effect as of the consummation of the Change in Control. For the avoidance of
doubt, in the event of a Change in Control, the Committee may, in its sole
discretion, terminate any stock option or stock appreciation right for which the
exercise price is equal to or exceeds the per share value of the consideration
to be paid in the Change in Control transaction without payment of consideration
therefor.

3.7   Right of Discharge Reserved

     Neither the grant of an Award nor any provision in the Plan or in any Award
Agreement will confer upon any Grantee the right to continued Employment by the
Company or affect any right which the Company may have to terminate or alter the
terms and conditions of such Employment.

3.8   Nature of Payments

     3.8.1 Any and all grants of Awards and deliveries of Common Stock, cash,
securities or other property under the Plan will be in consideration of services
performed or to be performed for the Company by the Grantee. Awards under the
Plan may, in the discretion of the

-15-



--------------------------------------------------------------------------------



 



Committee, be made in substitution in whole or in part for cash or other
compensation otherwise payable to a Grantee. Only whole shares of Common Stock
will be delivered under the Plan. Awards will, to the extent reasonably
practicable, be aggregated in order to eliminate any fractional shares.
Fractional shares may, in the discretion of the Committee, be forfeited or be
settled in cash or otherwise as the Committee may determine.
     3.8.2 All such grants and deliveries of shares of Common Stock, cash,
securities or other property under the Plan will constitute a special
discretionary incentive payment to the Grantee and will not be required to be
taken into account in computing the amount of salary or compensation of the
Grantee for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or under any agreement with the Grantee,
unless the Company specifically provides otherwise.

3.9   Non-Uniform Determinations

     3.9.1 The Committee’s determinations under the Plan and Award Agreements
need not be uniform and any such determinations may be made by it selectively
among persons who receive, or are eligible to receive, Awards under the Plan
(whether or not such persons are similarly situated). Without limiting the
generality of the foregoing, the Committee will be entitled, among other things,
to make non-uniform and selective determinations under Award Agreements, and to
enter into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards and (c) whether a
Grantee’s Employment has been terminated for purposes of the Plan.
     3.9.2 To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practices and to further the purposes of
the Plan, the Committee may, without amending the Plan, establish special rules
applicable to Awards to Grantees who are foreign nationals, are employed outside
the United States, or both, and grant Awards (or amend existing Awards) in
accordance with those rules.

3.10   Other Payments or Awards

     Nothing contained in the Plan will be deemed in any way to limit or
restrict the Company from making any award or payment to any person under any
other plan, arrangement or understanding, whether now existing or hereafter in
effect.

3.11   Plan Headings

     The headings in the Plan are for the purpose of convenience only and are
not intended to define or limit the construction of the provisions hereof.

3.12   Termination of Plan

     The Board reserves the right to terminate the Plan at any time; provided,
however, that in any case, the Plan will terminate May 14, 2019, and provided
further, that all Awards made under the Plan before its termination will remain
in effect until such Awards have been satisfied or terminated in accordance with
the terms and provisions of the Plan and the applicable Award

-16-



--------------------------------------------------------------------------------



 



Agreements and provided, further, that no Awards (other than a stock option or
stock appreciation right) that are intended to be “performance-based” under
Section 162(m) of the Code shall be granted on or after the five-year
anniversary of the stockholder approval of the Plan unless the Performance Goals
are reapproved (or other designated performance goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders previously approved the
Performance Goals.

3.13   Section 409A

     It is the intention of the Company that no Award shall be “nonqualified
deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Committee specifically determines otherwise as provided below,
and the Plan and the terms and conditions of all Awards shall be interpreted,
construed and administered in accordance with this intent, so as to avoid the
imposition of taxes and penalties on Grantees pursuant to Section 409A. The
Company shall have no liability to any Grantee or otherwise if the Plan or any
Award, vesting, exercise or payment of any Award hereunder is subject to the
additional tax and penalties under Section 409A of the Code. Notwithstanding any
other provision of the Plan to the contrary, with respect to any Award that is
subject to Section 409A of the Code, if a Grantee is a “specified employee” (as
such term is defined in Section 409A of the Code and as determined by the
Company) as of the Grantee’s termination of Employment, any payments (whether in
cash, Shares or other property) to be made with respect to the Award upon the
Grantee’s Termination of Service will be accumulated and paid (without interest)
on the earlier of (i) first business day of the seventh month following the
Grantee’s “separation from service” (as such term is defined and used in
Section 409A of the Code) or (ii) the date of the Grantee’s death.

3.14   Governing Law

     THE PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF GEORGIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

3.15   Choice of Forum

     3.15.1 The Company and each Grantee, as a condition to such Grantee’s
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in [Atlanta, Georgia] over
any suit, action or proceeding arising out of or relating to or concerning the
Plan. The Company and each Grantee, as a condition to such Grantee’s
participation in the Plan, acknowledge that the forum designated by this
Section 3.15.1 has a reasonable relationship to the Plan and to the relationship
between such Grantee and the Company. Notwithstanding the foregoing, nothing
herein will preclude the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Section 3.15.1.
     3.15.2 The agreement by the Company and each Grantee as to forum is
independent of the law that may be applied in the action, and the Company and
each Grantee, as a condition to such Grantee’s participation in the Plan,
(i) agree to such forum even if the forum may under applicable law choose to
apply non-forum law, (ii) hereby waive, to the fullest extent permitted

-17-



--------------------------------------------------------------------------------



 



by applicable law, any objection which the Company or such Grantee now or
hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 3.15.1,
(iii) undertake not to commence any action arising out of or relating to or
concerning the Plan in any forum other than the forum described in this
Section 3.15 and (iv) agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court will be conclusive and binding upon the Company and each
Grantee.
     3.15.3 Each Grantee, as a condition to such Grantee’s participation in the
Plan, hereby irrevocably appoints the General Counsel of ICE as such Grantee’s
agent for service of process in connection with any action, suit or proceeding
arising out of or relating to or concerning the Plan, who will promptly advise
such Grantee of any such service of process.
     3.15.4 Each Grantee, as a condition to such Grantee’s participation in the
Plan, agrees to keep confidential the existence of, and any information
concerning, a dispute, controversy or claim described in Section 3.15, except
that a Grantee may disclose information concerning such dispute, controversy or
claim to the court that is considering such dispute, controversy or claim or to
such Grantee’s legal counsel (provided that such counsel agrees not to disclose
any such information other than as necessary to the prosecution or defense of
the dispute, controversy or claim).

3.16   Severability; Entire Agreement

     If any of the provisions of the Plan or any Award Agreement is finally held
to be invalid, illegal or unenforceable (whether in whole or in part), such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder. The
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.

3.17   Waiver of Claims

     Each Grantee of an Award recognizes and agrees that before being selected
by the Committee to receive an Award he or she has no right to any benefits
under such Award. Accordingly, in consideration of the Grantee’s receipt of any
Award hereunder, he or she expressly waives any right to contest the amount of
any Award, the terms of any Award Agreement, any determination, action or
omission hereunder or under any Award Agreement by the Committee, the Company or
the Board, or any amendment to the Plan or any Award Agreement (other than an
amendment to the Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of an Award Agreement).

-18-



--------------------------------------------------------------------------------



 



3.18   No Third Party Beneficiaries

     Except as expressly provided in an Award Agreement, neither the Plan nor
any Award Agreement will confer on any person other than the Company and the
Grantee of any Award any rights or remedies thereunder. The exculpation and
indemnification provisions of Section 1.3.4 will inure to the benefit of a
Covered Person’s estate and beneficiaries and legatees.

3.19   Successors and Assigns of ICE

     The terms of the Plan will be binding upon and inure to the benefit of ICE
and any successor entity contemplated by Section 3.6.

3.20   Waiver of Jury Trial

     EACH GRANTEE WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PLAN.

3.21   Date of Adoption, Approval of Stockholders and Effective Date

     The Plan was adopted on March 6, 2009 by the Board, subject to the approval
by the stockholders of ICE at the 2009 Annual Meeting of Stockholders on May 14,
2009. The Plan will only be effective if it is approved by the stockholders of
ICE at the 2009 Annual Meeting. Any Awards granted under the Plan prior to such
stockholder approval shall be conditioned upon such approval and shall be null
and void if such approval is not obtained; provided, however, that stock options
and stock appreciation rights granted under the Plan prior to such stockholder
approval may not be exercisable until after such stockholder approval and no
shares of Common Stock may be delivered pursuant to a restricted stock unit
granted under the Plan prior to such stockholder approval until after such
stockholder approval; provided, further, that restricted stock and other
equity-based or equity-related Awards may not be granted prior to obtaining
stockholder approval. If the Plan is not so approved by the stockholders of ICE,
then the Plan will be null and void in its entirety and the Prior Plans will
remain in full force and effect.

-19-